The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 2 November 2022 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial Exception
Claims 1-18, 20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 20, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1  / 20, in part, recites 
 “A … method for selecting a dataset from given datasets for updating an artificial intelligence module (AI-module), the given datasets comprising each an input dataset and a corresponding output dataset, the method comprising: … determining a metric of each given dataset, the metric of each given dataset being dependent on a level of membership of the respective given dataset to one of the clusters and a distance of the respective given dataset to a centroid of the same one of the clusters; and selecting at least one of the given datasets from the given datasets for updating the AI- module on the basis of a comparison of the metrics of the given datasets; and updating the AI-module using the at least one of the selected given datasets” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting generic computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computing component (e.g., computer system, computer processor to execute program stored on  computer readable media),  “determining”, “selecting” in the limitation citied above could be performed by a human mind with possible aid of paper & pen and/or calculator (e.g., a human statistical data analyst could obtain and select data to establish and/or update data models), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 20 recites the additional elements: (a) using generic computer elements (like a computer to execute stored program); (b) “obtaining values of parameters for defining different clusters of the given datasets …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-18 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-18 recite the same abstract ideas. 
With regards to claims 2, the claim recites further limitation “determining a metric of each cluster, the metric of each cluster being dependent on a distance of a centroid of the respective cluster to other centroids of the clusters; selecting at least one of the clusters from the clusters on the basis of the metrics of the clusters; and determining the metric of each given dataset, the metric of each given dataset being dependent on the level of membership of the respective given dataset to the selected cluster and the distance of the respective given dataset to the centroid of the selected cluster”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 3, the claim recites further limitation “determining a set of metrics for each given dataset, each metric of the set of metrics of the respective given dataset corresponding to one cluster of a subset of the clusters, each metric of the set of metrics of the respective given dataset being dependent on the level of membership of the respective given dataset to the corresponding cluster and the distance of the respective given dataset to a centroid of the corresponding cluster; and selecting at least one of the given datasets from the given datasets for updating the AI- module on the basis of a comparison of the set of metrics of the given datasets”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 4-8, the claim recites further limitation “generating the values of parameters for …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 9 / 17, the claim recites additional limitation “obtaining the values of parameters for …”, which is insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 10-16, the claim recites further limitation “determining the metric of each cluster .…”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing elements, nothing in the claim element precludes the step from practically being performed in the mind.  The claim is not patent eligible.
With regards to claims 18, the claim recites further limitation “wherein the input datasets of the given datasets each comprise a value of an identification parameter and the output datasets of the given datasets each comprise a value of a performance indicator”, described further details on the data to be processed and does not include anything significantly more to the abstract idea.  The claim is not patent eligible.

Response to Argument

Applicant’s arguments filed 2 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, Applicant argued that (p.10-12) 

    PNG
    media_image1.png
    247
    984
    media_image1.png
    Greyscale

Examiner replies: Applicant does not specify what type of AI-module is updated.  In general, AI-model could be some data prediction models such as statistical analysis models that could be processed by human using paper & pen with possible help of calculators.  As AI-model is an abstract idea.  Improving an abstract idea is still an abstract idea.  The claims did not provide any elements showing improvement of computer technology.  The claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128